                                                                      - -:-:::::====;:::===i
                                                                        t·suc SDNY
                                                                      '
                                                                      /l ·OClJMENT
UNITED STATES DISTRICT COURT                                           i
                                                                       '1     i   ECTRONICALLYFILBD
SOUTHERN DISTRICT OF NEW YORK
                                                                      I       t)C     #:         / /   .
---------------------------------------------------X
Larry W. Wander, et al. ,                                            , 1 -}
                                                                     L'.: -
                                                                              '\ TE FILED:
                                                                                  .        .
                                                                                               Q1S1J;ii

                 Plaintiff( s),                                  15 Civ. 3781 (CM)

        -against-                                               CALENDAR NOTICE




Retirement Plans Committee of IBM, et al. ,
              Defendant(s),
----------------------------------------------------X

         Please take notice that the above captioned matter has been scheduled for a:

__Pre-trial conference             __ Status conference        _ Oral argument
__ Settlement conference           _Plea Hearing                  (Bankruptcy Appeal)
__ Rule ( 16) conference           _Final pre-trial conference _ Fairness Hearing
_ Telephone conference             __Jury Selection and Trial _X_Hearing
__Non-Jury Trial                   _Inquest


on Wednesday, July 21, 2021 at 11:00 A.M. before the Honorable Colleen McMahon,
United States District Judge. Parties should dial in at 1(888)363-4749, access code (9054506)
to join the conference

        Any scheduling difficulties must be brought to the attention of the Court in writing and
faxed to Chambers at (212) 805-6326.

Dated: July 8, 2021
       New York, New York


                                                        So Ordered



                                                  f~l};z
                                                        Colleen McMahon, ~                             -
